ORDER

Upon consideration of the Consent to Suspension from the practice of law for a period of ninety (90) days filed by Joseph A. Lopes and with the recommendation of Bar Counsel, it is this 22nd day of October, 1997.
ORDERED, by the Court of Appeals of Maryland that Joseph A. Lopes, be, and he is hereby, suspended from the practice of law in the State of Maryland, said suspension to run ninety (90) days from the date of this Order; and it is further
ORDERED that prior to any reinstatement Respondent will file a verified statement required under Rule 16-713(a)(2) and have engaged a monitor suitable to Bar Counsel who will agree to monitor his practice for a period of two (2) years after his readmission and will file monthly status reports with Bar Counsel for the first year and quarterly reports thereafter; and it is further
ORDERED that the Clerk of this Court shall strike the name of Joseph A. Lopes from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State.